--------------------------------------------------------------------------------

EXHIBIT 10.15
 
CUTERA, INC.
 
CHANGE OF CONTROL AND SEVERANCE AGREEMENT


This Change of Control And Severance Agreement (the “Agreement”) is made and
entered into by and between Kevin P. Connors (“Executive”) and Cutera, Inc., a
Delaware corporation (the “Company”), effective as of April 30, 2013 (the
“Effective Date”).
 
RECITALS


1. The Company may from time to time consider the possibility of an acquisition
by another company or other change of control, or may terminate Executive’s
employment without cause or may cause Executive to resign his or employment for
good reason. The Compensation Committee of the Board of Directors of the Company
(the “Committee”) recognizes that the risk of such events occurring can be a
distraction to Executive and can cause Executive to consider alternative
employment opportunities. The Committee has determined that it is in the best
interests of the Company and its stockholders to assure that the Company will
have the continued dedication and objectivity of Executive, notwithstanding the
possibility that such events may occur.


2. The Committee believes that it is in the best interests of the Company and
its stockholders to provide Executive with an incentive to continue his or her
employment.


3. The Committee believes that it is imperative to provide Executive with
certain severance benefits in certain instances upon Executive’s termination of
employment. These benefits will provide Executive with enhanced financial
security and incentive and encouragement to remain with the Company
notwithstanding the possibility that certain events may occur that lead to the
termination of Executive’s employment.


4. Certain capitalized terms used in the Agreement are defined in Section 5
below.


AGREEMENT


NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:


1. Term of Agreement. This Agreement will have an initial term of three (3)
years commencing on the Effective Date (the “Initial Term”). On the third
anniversary of the Effective Date, this Agreement will renew automatically for
an additional one (1) year term (the “Additional Term”) unless either party
provides the other party with written notice of non-renewal at least sixty (60)
days prior to the date of automatic renewal. Notwithstanding the foregoing
sentence, if a Change of Control occurs at any time during either the Initial
Term or an Additional Term, the term of this Agreement will extend automatically
through the date that is twelve (12) months following the effective date of the
Change of Control. If Executive becomes entitled to benefits under Section 3
during the term of this Agreement, the Agreement will not terminate until all of
the obligations of the parties hereto with respect to this Agreement have been
satisfied.


2. At-Will Employment. The Company and Executive acknowledge that Executive’s
employment is and will continue to be at-will, as defined under applicable law.
If Executive’s employment terminates for any reason, including (without
limitation) any termination prior to or following a Change of Control as
provided herein, Executive will not be entitled to any payments, benefits,
damages, awards or compensation other than as provided by this Agreement or as
provided in any employment agreement entered into between the Company and
Executive, and the payment of accrued but unpaid wages, as required by law, and
any unreimbursed reimbursable expenses.


3. Severance Benefits.


(a) Termination without Cause or Resignation for Good Reason Not in Connection
with a Change of Control. If the Company terminates Executive’s employment with
the Company without Cause or if Executive resigns from such employment for Good
Reason, and such termination occurs either prior to three (3) months before, or
after twelve (12) months following, a Change of Control, and Executive signs and
does not revoke a release of claims with the Company (in a form reasonably
acceptable to the Company) and provided that such release of claims becomes
effective no later than sixty (60) days following the termination date (such
deadline, the “Release Deadline”), then subject to this Section 3, Executive
will receive the following:
 
 
 

--------------------------------------------------------------------------------

 


(i)           Severance Payment. Executive will receive a lump-sum payment equal
to two hundred percent (200%) of Executive’s annual base salary as in effect
immediately prior to Executive’s termination date.


(ii)          Continued Employee Benefits. If Executive elects continuation
coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended (“COBRA”) for Executive and Executive’s eligible dependents, within
the time period prescribed pursuant to COBRA, the Company will reimburse
Executive for the COBRA premiums for such coverage (at the coverage levels in
effect immediately prior to Executive’s termination) until the earlier of (A) a
period of twenty-four (24) months from the last date of employment of the
Executive with the Company, or (B) the date upon which Executive and/or
Executive’s eligible dependents becomes covered under similar plans. The
reimbursements will be made by the Company to Executive consistent with the
Company’s normal expense reimbursement policy.


(iii)         Accrued Compensation. The Company will pay Executive all accrued
but unpaid vacation, expense reimbursements, wages, and other benefits due to
Executive under any Company-provided plans, policies, and arrangements.


(b) Termination without Cause or Resignation for Good Reason in Connection with
a Change of Control. If the Company terminates Executive’s employment with the
Company without Cause or if Executive resigns from such employment for Good
Reason, and such termination occurs within the period beginning three (3) months
before, and ending twelve (12) months following, a Change of Control, and
Executive signs and does not revoke a release of claims with the Company (in a
form reasonably acceptable to the Company) and provided that such release of
claims becomes effective no later than the Release Deadline, then subject to
this Section 3, Executive will receive the following:


(i)           Severance Payment. Executive will receive a lump-sum payment equal
to the sum of (A) two hundred percent (200%) of Executive’s annual base salary
as in effect immediately prior to Executive’s termination date or, if greater,
at the level in effect immediately prior to the Change of Control, and (B) one
hundred percent (100%) of Executive’s annual target bonus for the fiscal year of
Executive’s termination or, if greater, Executive’s annual target bonus in
effect immediately prior to the Change of Control.


(ii)         Vesting Acceleration of Equity Awards. One hundred percent (100%)
of Executive’s then outstanding and unvested equity awards as of the date of the
Change of Control will become vested and otherwise will remain subject to the
terms and conditions of the applicable equity award agreement.



(iii)        Continued Employee Benefits. If Executive elects continuation
coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended (“COBRA”) for Executive and Executive’s eligible dependents, within
the time period prescribed pursuant to COBRA, the Company will reimburse
Executive for the COBRA premiums for such coverage (at the coverage levels in
effect immediately prior to Executive’s termination) until the earlier of (A) a
period of twenty-four (24) months from the last date of employment of the
Executive with the Company, or (B) the date upon which Executive and/or
Executive’s eligible dependents becomes covered under similar plans. The
reimbursements will be made by the Company to Executive consistent with the
Company’s normal expense reimbursement policy.


(iv)         Accrued Compensation. The Company will pay Executive all accrued
but unpaid vacation, expense reimbursements, wages, and other benefits due to
Executive under any Company-provided plans, policies, and arrangements.


 
 

--------------------------------------------------------------------------------

 
 
(c) Timing of Payments.


(i)           If the release of claims does not become effective by the Release
Deadline, Executive will forfeit any rights to severance or benefits under this
Agreement. In no event will severance payments or benefits be paid or provided
until the release of claims becomes effective and irrevocable.


(ii)          Unless otherwise required by Section 3(g), the Company will pay
any severance payments set forth in Section 3(a)(i) and Section 3(b)(i) in a
lump-sum payment payable within thirty (30) days following Executive’s
termination date; provided, however, that no severance or other benefits, other
than the accrued compensation set forth in Section 3(a)(i) and Section 3(b)(i),
will be paid or provided until the release of claims discussed in Section 3(a)
and Section 3(b) becomes effective and irrevocable, and such severance amounts
or benefits otherwise payable between Executive’s termination date and the date
such release becomes effective and irrevocable will be paid on the date the
release becomes effective and irrevocable. If Executive should die before all of
the severance amounts have been paid, such unpaid amounts will be paid in a
lump-sum payment promptly following such event to Executive’s designated
beneficiary, if living, or otherwise to the personal representative of
Executive’s estate.


(d) Voluntary Resignation; Termination for Cause. If Executive’s employment with
the Company terminates (i) voluntarily by Executive (other than for Good Reason)
or (ii) for Cause by the Company, then Executive will not be entitled to receive
severance or other benefits except for those (if any) as may then be established
under the Company’s then existing severance and benefits plans and practices or
pursuant to other written agreements with the Company.


(e) Disability; Death. If the Company terminates Executive’s employment as a
result of Executive’s Disability, or Executive’s employment terminates due to
his or her death, then Executive will not be entitled to receive any other
severance or other benefits except for those (if any) as may then be established
under the Company’s then existing written severance and benefits plans and
practices or pursuant to other written agreements with the Company.


(f) Exclusive Remedy. In the event of a termination of Executive’s employment as
set forth in Section 3(a) and Section 3(b) of this Agreement, the provisions of
this Section 3 are intended to be and are exclusive and in lieu of any other
rights or remedies to which Executive or the Company otherwise may be entitled,
whether at law, tort or contract, in equity, or under this Agreement (other than
the payment of accrued but unpaid wages, as required by law, and any
unreimbursed reimbursable expenses). Executive will be entitled to no benefits,
compensation or other payments or rights upon a termination of employment prior
to or following a Change of Control other than those benefits expressly set
forth in Section 3 of this Agreement.


(g) Section 409A.


(i)           Notwithstanding anything to the contrary in this Agreement, no
severance payable to Executive, if any, pursuant to this Agreement, when
considered together with any other severance payments or separation benefits
that are considered deferred compensation under Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and the final regulations and any
guidance promulgated thereunder (“Section 409A”) (together, the “Deferred
Compensation Separation Benefits”) will be payable until Executive has a
“separation from service” within the meaning of Section 409A.


(ii)           Any severance payments or benefits under this Agreement that
would be considered Deferred Compensation Severance Benefits will be paid on,
or, in the case of installments, will not commence until, the sixtieth (60th)
day following Executive’s separation from service, or, if later, such time as
required by Section 3(g)(iii). Any installment payments that would have been
made to Executive during the sixty (60) day period immediately following
Executive’s separation from service but for the preceding sentence will be paid
to Executive on the sixtieth (60th) day following Executive’s separation from
service and the remaining payments shall be made as provided in this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
(iii)         Notwithstanding anything to the contrary in this Agreement, if
Executive is a “specified employee” within the meaning of Section 409A at the
time of Executive’s termination (other than due to death), then the Deferred
Compensation Separation Benefits that are payable within the first six (6)
months following Executive’s separation from service, will become payable on the
first payroll date that occurs on or after the date six (6) months and one (1)
day following the date of Executive’s separation from service. All subsequent
Deferred Compensation Separation Benefits, if any, will be payable in accordance
with the payment schedule applicable to each payment or benefit. Notwithstanding
anything herein to the contrary, if Executive dies following Executive’s
separation from service but prior to the six (6) month anniversary of the
separation, then any payments delayed in accordance with this paragraph will be
payable in a lump sum as soon as administratively practicable after the date of
Executive’s death and all other Deferred Compensation Separation Benefits will
be payable in accordance with the payment schedule applicable to each payment or
benefit. Each payment and benefit payable under this Agreement is intended to
constitute separate payments for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations.


(iv)         Any amount paid under this Agreement that satisfies the
requirements of the “short-term deferral” rule set forth in Section
1.409A-1(b)(4) of the Treasury Regulations will not constitute Deferred
Compensation Separation Benefits for purposes of clause (i) above.


(v)          Any amount paid under this Agreement that qualifies as a payment
made as a result of an involuntary separation from service pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the Section
409A Limit (as defined below) will not constitute Deferred Compensation
Separation Benefits for purposes of clause (i) above.


(vi)         The foregoing provisions are intended to comply with the
requirements of Section 409A so that none of the severance payments and benefits
to be provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply. The
Company and Executive agree to work together in good faith to consider
amendments to this Agreement and to take such reasonable actions which are
necessary, appropriate or desirable to avoid imposition of any additional tax or
income recognition prior to actual payment to Executive under Section 409A.


(h) Other Requirements. Executive’s receipt of any payments or benefits under
this Section 3 will be subject to Executive continuing to comply with the terms
of any confidential information agreement executed by Executive in favor of the
Company and the provisions of this Agreement.


4. Limitation on Payments.


In the event that the severance and other benefits provided for in this
Agreement or otherwise payable to Executive (i) constitute “parachute payments”
within the meaning of Section 280G of the Code, and (ii) but for this Section 4,
would be subject to the excise tax imposed by Section 4999 of the Code, then
Executive’s benefits under Section 3 will be either:


 
(a)
delivered in full, or



(b) delivered as to such lesser extent which would result in no portion of such
benefits being subject to excise tax under Section 4999 of the Code, whichever
of the foregoing amounts, taking into account the applicable federal, state and
local income taxes and the excise tax imposed by Section 4999, results in the
receipt by Executive on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be taxable under
Section 4999 of the Code. If a reduction in severance and other benefits
constituting “parachute payments” is necessary so that benefits are delivered to
a lesser extent, reduction will occur in the following order: reduction of cash
payments; cancellation of awards granted “contingent on a change in ownership or
control” (within the meaning of Code Section 280G), cancellation of accelerated
vesting of equity awards; reduction of employee benefits. In the event that
acceleration of vesting of equity award compensation is to be reduced, such
acceleration of vesting will be cancelled in the reverse order of the date of
grant of Executive’s equity awards.
 
 
 

--------------------------------------------------------------------------------

 
 
Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 4 will be made in writing by the Company’s
independent public accountants immediately prior to a Change of Control or such
other person or entity to which the parties mutually agree (the “Accountants”),
whose determination will be conclusive and binding upon Executive and the
Company for all purposes. For purposes of making the calculations required by
this Section 4, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code. The Company and Executive will furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section. The Company will bear all costs the
Accountants may incur in connection with any calculations contemplated by this
Section 4.


5. Definition of Terms.


The following terms referred to in this Agreement will have the following
meanings:


 
(a)
Cause. “Cause” will mean Executive’s termination only upon:



(i)           Executive’s willful failure to substantially perform Executive’s
duties (subject to notice and a reasonable period to cure), other than a failure
resulting from Executive’s complete or partial incapacity due to physical or
mental illness or impairment;


(ii)          Executive’s willful act which constitutes gross misconduct and
which is injurious to the Company;


(ii)          Executive’s willful breach of a material provision of this
Agreement (subject to notice and reasonable period to cure); or


(iii)         Executive’s knowing, material and willful violation of a federal
or state law or regulation applicable to the business of the Company.


 
(b)
Change of Control. “Change of Control” will mean the occurrence of any of the
following events:



(i)           Change in Ownership of the Company. A change in the ownership of
the Company which occurs on the date that any one person, or more than one
person acting as a group (“Person”), acquires ownership of the stock of the
Company that, together with the stock held by such Person, constitutes more than
50% of the total voting power of the stock of the Company, except that any
change in the ownership of the stock of the Company as a result of a private
financing of the Company that is approved by the Company’s Board of Directors
(the “Board”) will not be considered a Change of Control; or


(ii)          Change in Effective Control of the Company. A change in the
effective control of the Company which occurs on the date that a majority of
members of the Board is replaced during any twelve (12) month period by
directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to the date of the appointment or election. For
purposes of this clause (ii), if any Person is considered to be in effective
control of the Company, the acquisition of additional control of the Company by
the same Person will not be considered a Change of Control; or


(iii)         Change in Ownership of a Substantial Portion of the Company’s
Assets. A change in the ownership of a substantial portion of the Company’s
assets which occurs on the date that any Person acquires (or has acquired during
the twelve (12) month period ending on the date of the most recent acquisition
by such person or persons) assets from the Company that have a total gross fair
market value equal to or more than 50% of the total gross fair market value of
all of the assets of the Company immediately prior to such acquisition or
acquisitions. For purposes of this subsection (iii), gross fair market value
means the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.
 
 
 

--------------------------------------------------------------------------------

 
 
For these purposes, persons will be considered to be acting as a group if they
are owners of a corporation that enters into a merger, consolidation, purchase
or acquisition of stock, or similar business transaction with the Company.


Notwithstanding the foregoing provisions of this definition, a transaction will
not be deemed a Change of Control unless the transaction qualifies as a change
in control event within the meaning of Section 409A.


(c) Disability. “Disability” will mean that Executive is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months. Termination
resulting from Disability may only be effected after at least thirty (30) days’
written notice by the Company of its intention to terminate Executive’s
employment. In the event that Executive resumes the performance of substantially
all of his or her duties hereunder before the termination of his or her
employment becomes effective, the notice of intent to terminate will
automatically be deemed to have been revoked.


(d) Good Reason. “Good Reason” will mean Executive’s termination of employment
within ninety (90) days following the expiration of any cure period (discussed
below) following the occurrence of one or more of the following, without
Executive’s consent:


 
(i)
A material reduction in Executive’s authority, duties, or responsibilities
relative to duties, position or responsibilities in effect immediately prior to
such reduction;



 
(ii)
A material reduction in Executive’s base salary as in effect immediately prior
to such reduction; or



 
(iii)
A material change in the geographic location at which Executive must perform
services (in other words, the relocation of Executive to a facility that is more
than fifty (50) miles from Executive’s then-current location).



Executive will not resign for Good Reason without first providing the Company
with written notice within ninety (90) days of the event that Executive believes
constitutes “Good Reason” specifically identifying the acts or omissions
constituting the grounds for Good Reason and a reasonable cure period of not
less than thirty (30) days following the date of such notice.


(e) Section 409A Limit. “Section 409A Limit” will mean the lesser of two (2)
times: (i) Executive’s annualized compensation based upon the annual rate of pay
paid to Executive during the Executive’s taxable year preceding the Executive’s
taxable year of Executive’s termination of employment as determined under, and
with such adjustments as are set forth in, Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued with
respect thereto; or (ii) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Code for the year in
which Executive’s employment is terminated.


6. Successors.


(a) The Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
will assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” will
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Section 6(a) or which
becomes bound by the terms of this Agreement by operation of law.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Executive’s Successors. The terms of this Agreement and all rights of
Executive hereunder will inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.


7. Arbitration.


(a) The Company and Executive each agree that any and all disputes arising out
of the terms of this Agreement, Executive’s employment by the Company,
Executive’s service as an officer or director of the Company, or Executive’s
compensation and benefits, their interpretation and any of the matters herein
released, will be subject to binding arbitration under the arbitration rules set
forth in California Code of Civil Procedure Sections 1280 through 1294.2,
including Section 1281.8 (the “Act”), and pursuant to California law. Disputes
that the Company and Executive agree to arbitrate, and thereby agree to waive
any right to a trial by jury, include any statutory claims under local, state,
or federal law, including, but not limited to, claims under Title VII of the
Civil Rights Act of 1964, the Americans with Disabilities Act of 1990, the Age
Discrimination in Employment Act of 1967, the Older Workers Benefit Protection
Act, the Sarbanes-Oxley Act, the Worker Adjustment and Retraining Notification
Act, the California Fair Employment and Housing Act, the Family and Medical
Leave Act, the California Family Rights Act, the California Labor Code, claims
of harassment, discrimination, and wrongful termination, and any statutory or
common law claims. The Company and Executive further understand that this
agreement to arbitrate also applies to any disputes that the Company may have
with Executive.


(b) Procedure. The Company and Executive agree that any arbitration will be
administered by Judicial Arbitration & Mediation Services, Inc. (“JAMS”),
pursuant to its Employment Arbitration Rules & Procedures (the “JAMS Rules”).
The Arbitrator will have the power to decide any motions brought by any party to
the arbitration, including motions for summary judgment and/or adjudication,
motions to dismiss and demurrers, and motions for class certification, prior to
any arbitration hearing. The Arbitrator will have the power to award any
remedies available under applicable law, and the Arbitrator will award
attorneys’ fees and costs to the prevailing party, except as prohibited by law.
The Company will pay for any administrative or hearing fees charged by the
Arbitrator or JAMS except that Executive will pay any filing fees associated
with any arbitration that Executive initiates, but only so much of the filing
fees as Executive would have instead paid had he or she filed a complaint in a
court of law. The Arbitrator will administer and conduct any arbitration in
accordance with California law, including the California Code of Civil
Procedure, and the Arbitrator will apply substantive and procedural California
law to any dispute or claim, without reference to rules of conflict of law. To
the extent that the JAMS Rules conflict with California law, California law will
take precedence. The decision of the Arbitrator will be in writing. Any
arbitration under this Agreement will be conducted in San Mateo County,
California.


(c) Remedy. Except as provided by the Act and this Agreement, arbitration will
be the sole, exclusive, and final remedy for any dispute between Executive and
the Company. Accordingly, except as provided for by the Act and this Agreement,
neither Executive nor the Company will be permitted to pursue court action
regarding claims that are subject to arbitration.


(d) Administrative Relief. Executive understands that this Agreement does not
prohibit him or her from pursuing any administrative claim with a local, state,
or federal administrative body or government agency that is authorized to
enforce or administer laws related to employment, including, but not limited to,
the Department of Fair Employment and Housing, the Equal Employment Opportunity
Commission, the National Labor Relations Board, or the Workers’ Compensation
Board. This Agreement does, however, preclude Executive from pursuing court
action regarding any such claim, except as permitted by law.


(e) Voluntary Nature of Agreement. Each of the Company and Executive
acknowledges and agrees that such party is executing this Agreement voluntarily
and without any duress or undue influence by anyone. Executive further
acknowledges and agrees that he or she has carefully read this Agreement and has
asked any questions needed for him or her to understand the terms, consequences,
and binding effect of this Agreement and fully understand it, including that
Executive is waiving his or her right to a jury trial. Finally, Executive agrees
that he or she has been provided an opportunity to seek the advice of an
attorney of his or her choice before signing this Agreement.


 
 

--------------------------------------------------------------------------------

 
 
8. Notice.


(a) General. Notices and all other communications contemplated by this Agreement
will be in writing and will be deemed to have been duly given when personally
delivered when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid or when delivered by a private courier service
such as UPS, DHL or Federal Express that has tracking capability. In the case of
Executive, mailed notices will be addressed to him or her at the home address
which he or she most recently communicated to the Company in writing. In the
case of the Company, mailed notices will be addressed to its corporate
headquarters, and all notices will be directed to the attention of its
President.


(b) Notice of Termination. Any termination by the Company for Cause or by
Executive for Good Reason will be communicated by a notice of termination to the
other party hereto given in accordance with Section 8(a) of this Agreement. Such
notice will indicate the specific termination provision in this Agreement relied
upon, will set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination under the provision so indicated, and will
specify the termination date (which will be not more than ninety (90) days after
the giving of such notice). The failure by Executive to include in the notice
any fact or circumstance which contributes to a showing of Good Reason will not
waive any right of Executive hereunder or preclude Executive from asserting such
fact or circumstance in enforcing his or her rights hereunder.


9. Miscellaneous Provisions.


(a) No Duty to Mitigate. Executive will not be required to mitigate the amount
of any payment contemplated by this Agreement, nor will any such payment be
reduced by any earnings that Executive may receive from any other source.


(b) Waiver. No provision of this Agreement will be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party will be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.


(c) Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.


(d) Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto and supersedes in their entirety all prior representations,
understandings, undertakings or agreements (whether oral or written and whether
expressed or implied) of the parties with respect to the subject matter hereof.
No waiver, alteration, or modification of any of the provisions of this
Agreement will be binding unless in writing and signed by duly authorized
representatives of the parties hereto and which specifically mention this
Agreement.


(e) Choice of Law. The validity, interpretation, construction and performance of
this Agreement will be governed by the laws of the State of California (with the
exception of its conflict of laws provisions). Any claims or legal actions by
one party against the other arising out of the relationship between the parties
contemplated herein (whether or not arising under this Agreement) will be
commenced or maintained in any state or federal court located in the
jurisdiction where Executive resides, and Executive and the Company hereby
submit to the jurisdiction and venue of any such court


(f) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision hereof, which will remain in full force and effect.


(g) Withholding. All payments made pursuant to this Agreement will be subject to
withholding of applicable income, employment and other taxes.


(h) Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument.


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
above.
 
COMPANY:
 
EXECUTIVE:
             
CUTERA, INC.
       

 
By:    
 /S/ RONALD J. SANTILLI  
By:   
 /S/ KEVIN P. CONNORS    
Ronald J. Santilli
   
Kevin P. Connors
 
Title:
Executive VP & CFO        



 

--------------------------------------------------------------------------------